Citation Nr: 0208444	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  96-29 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 1999, the Board denied 
the veteran's claims.  He appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, in August 2000, issued an Order whereby, pursuant to a 
joint motion entered into by both parties, the Board's 
September 1999 decision was vacated and the case was returned 
to the Board for action in conjunction with that joint 
motion.  In April 2001, the Board remanded this case in order 
to obtain additional evidence.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by VA; 
all matters pertinent to VCAA have been satisfactorily 
addressed.

2.  Bilateral hearing loss is deemed to have been caused by 
active service.

3.  Tinnitus is not currently shown.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 (2001). 

2.  Tinnitus was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that hearing loss and/or tinnitus was 
incurred in or aggravated during service.  Such action was 
accomplished by means of the denials of his claims that were 
issued by the RO in May 1999 and June 1999, by the Statement 
of the Case and Supplemental Statements of the Case issued 
thereafter, and the Board's April 2001 remand.  These 
documents informed him of the relevant criteria, and evidence 
needed, under which service connection could be granted.  He 
was also notified of evidence needed through letters from VA 
dated in November 2000 and December 2001 seeking additional 
evidence.  In view of these actions by VA, the Board finds 
that VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed; the 
discussions in these various documents apprised him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board's remand, and by 
letters sent to the appellant and his representative.  The 
Board concludes that all pertinent evidence has been 
obtained, and that no further development of the case is 
warranted.  VA has satisfied its duties to notify and assist 
the appellant in this case.  The case is ready for review by 
the Board without prejudice to the appellant.  Bernard v. 
Brown, supra.

II.  Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).

If the veteran was discharged from service many years ago, 
evidence of his current condition is not generally relevant 
to the issue of service connection.  Lee v. Brown, 10 Vet. 
App. 336, 339 (1997); Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

a.  Service Connection for Bilateral Hearing Loss

As a threshold matter, it is noted that current medical 
evidence demonstrates that the veteran's level of bilateral 
hearing impairment is of such severity as to be considered a 
disability for VA benefits purposes.  38 C.F.R. § 3.385 
(2001).

The report of the veteran's service entrance examination 
shows that his hearing was recorded as 13/15 for each ear.  
While this may indicate possible hearing loss at the time of 
his service entrance, it must be noted that the report of the 
veteran's separation medical examination shows that hearing 
for whispered voice for each ear was recorded as 15/15; this 
report does not reflect the presence of any inservice hearing 
problems, or complaints at separation of hearing impairment.  
In view of the fact that, other than for the service entrance 
examination, the medical records do not indicate the presence 
of hearing impairment during service, the Board is unwilling 
to find that hearing loss did, in fact, preexist service such 
that it would be noted at entrance into service.  See 
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2001).

Contemporaneous medical records, however, show that the 
veteran currently has hearing impairment that has been 
attributed, to at least some degree, to his military service.  
The report of a January 9, 2002, VA audiological examination 
indicates that "it is at least as likely as not some portion 
of hearing loss due to military service [and] some due to 
long-term occupational exposure," although noting that this 
opinion is based on "[g]iven facts as stated by veteran" 
(emphasis deleted).  Likewise, the report of a January 12, 
2002, VA ear disease examination notes an inservice history 
of acoustic trauma as cited by the veteran, and an opinion by 
the examiner that, "[g]iven [the veteran's] clinical history 
and findings, it is at least as likely as not that some 
portion of his hearing loss is due to noise exposure and a 
blast injury during his [m]ilitary service as well as some 
due to occupational noise exposure."  

While both opinions rendered by the VA examiners in January 
2002 are premised on the history as furnished by the veteran, 
that history includes a claim by the veteran that he injured 
his ears as the result of an inservice blast, which was 
followed by some subjective hearing loss at that time.  It is 
noted that he was awarded the Purple Heart, although the 
record does not indicate the injury for which this medal was 
awarded; he contends that it was received as a result of a 
purported ear injury during combat.  Similarly, two fellow 
former servicemen of the veteran indicate, in identical 
statements received in 1996, that the veteran had been 
exposed to machine gun noise during service, and that he 
subsequently experienced inservice bleeding of the ears.

Under the provisions of 38 U.S.C.A. § 1154(b) (West 1991), in 
the case of any veteran who engaged in combat, VA shall 
accept, as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, lay or other evidence of service 
incurrence or aggravation of such injury or disease, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  The Board, 
accordingly, does not question that the veteran was exposed 
during service to noise from machine guns and explosions, and 
that he incurred ear problems as a result thereof.  That 
fact, when considered in conjunction with the statements 
proffered by the VA examiners in January 2002, and with the 
application of the benefit of the doubt on the veteran's 
behalf, leads the Board to find that the question of whether 
the veteran's current bilateral hearing loss disability was 
incurred in or is the result of service is in equipoise, and 
that service connection for bilateral hearing loss is 
appropriate. 

b.  Service Connection for Tinnitus

The veteran's service medical records, which consist of the 
reports of his entrance and separation medical examinations, 
do not show that tinnitus was diagnosed, or that any disorder 
that has been deemed a manifestation of tinnitus was present.  

Likewise, reports of recent VA audiological examinations, 
dated in January 2002, do not indicate the presence of 
tinnitus; to the contrary, they show that the veteran 
specifically denied having tinnitus; one such report notes 
that, while he indicated that he had tinnitus at one time in 
the past, he no longer had that disorder.

Inasmuch as service connection clearly cannot be granted for 
a disability that is not currently manifested, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for tinnitus.  
That claim, accordingly, fails.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

